             Case 8:19-cv-01511-TJS Document 48 Filed 01/13/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 CATHOLIC LEGAL IMMIGRATION                     *
 NETWORK, INC.,
                                                *
         Plaintiff,
                                                *          Case No. TJS-19-1511
 v.
                                                *
 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES,                          *

         Defendant.
                             *      *       *       *      *      *

                                 MEMORANDUM OPINION

       Pending before the Court in this Freedom of Information Act (“FOIA”) case is the Motion

for Summary Judgment (“Motion”) (ECF No. 42) filed by Defendant United States Citizenship

and Immigration Services (the “Agency”). Previously, the Court denied the Motion with regard to

the Agency’s withholding of PDFs 1582-98 under the deliberative process privilege. ECF Nos. 45

& 46. The Court ordered the Agency to supplement its Motion with an amended Vaughn Index for

its withholding of PDFs 1582-98 under Exemption 5 (deliberative process privilege) and any other

evidence or argument in support of its withholding of the documents. The Court also ordered the

Agency to submit PDFs 1582-98 to the Court for in camera review.

       The Court previously upheld the Agency’s withholding of PDFs 1582-98 based on the

attorney-client privilege. The Court now considers whether the documents were also properly

withheld under the deliberative process privilege. Having reviewed the Agency’s Supplemental

Brief (ECF No. 47), and having conducted an in camera review of the documents themselves, the

Court concludes that PDFs 1582-98 were properly withheld under the deliberative process

privilege.
          Case 8:19-cv-01511-TJS Document 48 Filed 01/13/21 Page 2 of 2



       Accordingly, the Court will grant the Agency’s Motion for Summary Judgment in its

entirety. An order to this effect will be docketed separately.


January 13, 2021                                             /s/
Date                                                  Timothy J. Sullivan
                                                      United States Magistrate Judge




                                                  2
